UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 13100 Skyline Blvd Woodside, California 94062-4547 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS: 89.33% Canada: 1.45% Royal Bank of Canada $ China: 1.17% Baidu.com - ADR (a) Bank Of China Ltd. Beijing Capital International Airport Co. Ltd. Brilliance China Automotive Holdings Ltd. (a) China Construction Bank Corp. China Mobile Ltd. China Pacific Insurance Group Co. Ltd. China Resources Enterprise Ltd. CITIC Securities Co. Ltd. CNOOC, Ltd. - ADR Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Lenovo Group Ltd. Ping An Insurance Group Co. Tencent Holdings Ltd. Denmark: 1.49% Novo Nordisk A/S - ADR Novo Nordisk A/S - Class B France: 6.04% L'Oreal SA L'Oreal SA - ADR LVMH Moet Hennessy Louis Vuitton SA Sanofi Germany: 2.32% BASF SE SAP AG Hong Kong: 0.10% AIA Group Ltd. Cheung Kong Holdings Ltd. Hong Kong Exchanges and Clearing Ltd. Sands China Ltd. Shangri-La Asia Ltd. India: 0.13% Cipla Ltd. - GDR Dr. Reddy's Laboratories Ltd. - ADR HDFC Bank Ltd. - ADR Infosys Ltd. Reliance Industries Ltd. - GDR Tata Global Beverages Ltd. - GDR Tata Motors Ltd. -ADR Indonesia: 0.14% Bank Mandiri Tbk PT Bank Rakyat Tbk PT Gudang Garam Tbk PT Jasa Marga Persero Tbk PT Semen Gresik Tbk PT Telekomunikasi Indonesia Persero Tbk PT Unilever Indonesia Tbk PT Japan: 1.80% Toyota Motor Corp. - ADR Malaysia: 0.03% CIMB Group Holdings BHD Genting BHD Singapore: 0.05% DBS Group Holdings Ltd. Singapore Telecommunications Ltd. South Korea: 0.19% Hynix Semiconductor, Inc. (a) Hyundai Mobis Hyundai Motor Co. KT&G Corp. NHN Corp. Samsung Electronics Co. Ltd. Samsung Life Insurance Co. Ltd. SK Innovation Co. Ltd. Switzerland: 4.07% Nestle SA Novartis AG Taiwan: 0.25% Advanced Semiconductor Engineering, Inc. - ADR Fubon Financial Holdings Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Taiwan Semiconductor Manufacturing Corp. Ltd. Thailand: 0.01% Charoen Pokphand Foods PCL United Kingdom: 8.13% BHP Billiton PLC British American Tobacco PLC GlaxoSmithKline PLC - ADR HSBC Holdings PLC Vodafone Group PLC United States: 61.96% Amazon.com, Inc.(a) American Express Co. Apple, Inc. AT&T, Inc. Bank of America Corp. Berkshire Hathaway, Inc. - Class B (a) Chevron Corp. Cisco Systems, Inc. Citigroup, Inc. Comcast Corp. - Class A Exxon Mobil Corp. General Electric Co. Google, Inc. - Class A (a) Intel Corp. International Business Machines Corp. Johnson & Johnson JPMorgan Chase & Co. McDonald's Corp. Microsoft Corp. Oracle Corp. PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Procter & Gamble Co. Qualcomm, Inc. Schlumberger Ltd. The Coca-Cola Co. The Home Depot, Inc. The Walt Disney Co. United Technologies Corp. Visa, Inc. - Class A Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $263,443,184) PREFERRED STOCKS: 0.96% Brazil: 0.96% Companhia de Bebidas das Americas (AmBev) - ADR TOTAL PREFERRED STOCKS (Cost $3,683,817) EXCHANGE TRADED NOTES: 8.74% Barclays ETN + FI Enhanced Europe 50 Barclays ETN + FI Enhanced Global High Yield UBS AG FI Enhanced Big Cap Growth TOTAL EXCHANGE TRADED NOTES (Cost $27,617,500) SHORT-TERM INVESTMENTS: 0.87% SEI Daily Income Trust Government Fund TOTAL SHORT-TERM INVESTMENTS (Cost $3,114,539) TOTAL INVESTMENTS: 99.90% (Cost $297,859,040) Other Assets in Excess of Liabilities: 0.10% TOTAL NET ASSETS: 100.00% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a)- Non-Income Producing. At May 31, 2013, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Purisima All-Purpose Fund Schedule of Investments May 31, 2013 (Unaudited) Principal Amount Value U.S. TREASURY NOTES: 63.78% $ 2.375%, 08/31/2014 $ TOTAL U.S. TREASURY NOTES (Cost $30,801) Number of Shares Value MUTUAL FUNDS: 37.40% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $18,071) TOTAL INVESTMENTS: 101.18% (Cost $48,872) Liabilities in Excess of Other Assets: (1.18)% ) TOTAL NET ASSETS: 100.00% $ At May 31, 2013, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation 16 Net unrealized appreciation $
